Citation Nr: 1039954	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey



THE ISSUE

Entitlement to service connection for psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 
1985, July 1986 to July 1989, and from December 1990 to June 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2004 RO rating decision, in which the RO denied 
reopening of a claim for service connection for PTSD, finding 
that new and material evidence had not been received.  The 
Veteran eventually appealed the decision to the Board, and in a 
December 2008 decision, the Board reopened the Veteran's claim, 
finding that new and material evidence had been submitted, and 
remanded the claim for service connection for PTSD on the merits 
for further development.

Review of the record reveals that in view of guidance provided 
after the prior Board decision, additional development is needed.  
Specifically, as the appellant has been diagnosed with 
psychiatric pathology other than PTSD, the issue, as 
recharacterized on the title page must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of the 
Veteran's claim for service connection for PTSD can include any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the December 2008 remand, the Veteran was provided 
with a VA psychological evaluation in June 2010.  Although the 
psychologist did not diagnose the Veteran with any mental health 
disability, during the evaluation, he noted that the Veteran had 
reported that he attended a VA PTSD treatment program in New 
Jersey in 2004 and/or 2005.  The psychologist also noted that the 
Veteran had had received a psychological evaluation in February 
2005, which included a diagnosis of PTSD, and that the claims 
file showed that he had been seen at the Veteran's Center in 
Jersey City for PTSD treatment.  Additionally, an August 2003 
letter from a treating social worker from the Jersey City 
Veteran's Center indicates that the Veteran initially presented 
to the Center in December 1999, that he was currently receiving 
individual and group counseling for PTSD at the Center, and that 
he was scheduled to be screened for an inpatient PTSD program at 
the Lyons VA Medical Center in Lyons, New Jersey.  

The Board notes that the February 2005 psychological evaluation 
referenced by the June 2010 VA psychologist does not appear to be 
contained in the claims file.  Also, the claims file does not 
contain records of the ongoing treatment the Veteran received at 
the Jersey City Veteran's Center, nor does it contain any record 
of treatment for PTSD in 2004 or 2005 from the Lyons VAMC or any 
other VA medical center.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.   Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  This is not only true 
for records from VA Medical Centers or outpatient clinics; it is 
also true for records from Veterans' Centers, even though such 
records are not available to VA adjudicators without the 
Veteran's consent.  Dunn, 11 Vet. App. 462, 467 (1998).  The 
aforementioned VA records may have an impact on the Veteran's 
claim as it appears, at minimum; they constitute evidence of a 
current mental health disability.  See McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007) (Board finding that Veteran had 
disability "at some point during the processing of his claim," 
satisfied service connection requirement for manifestation of 
current disability).

Accordingly, as the report of a February 2005 VA psychological 
evaluation, which included a diagnosis of PTSD, and any records 
of treatment for PTSD from the Lyons VAMC and the Jersey City 
Veteran's Center, all appear relevant to the Veteran's instant 
claim, the Board finds that an additional remand is necessary so 
that the RO may attempt to obtain these records.  

Moreover, review of the record, and as noted by the appellant's 
representative, the record contains at least one diagnosis of 
major depressive disorder (MDD).  It should be ascertained, 
whether this or other diagnosed psychiatric disorder is 
potentially related to service.  As such, additional examination 
will be conducted.

It is noted that at the time of the prior remand, examination by 
a psychiatrist was requested, and that the examination conducted 
was done by a psychologist.  This could constitute a substantial 
compliance if the examination is otherwise determined to be 
adequate, as it was conducted by a qualified professional.  In 
view of the need for additional examination, it will be requested 
that either a psychologist or psychiatrist conduct the exam as 
indicated by the recently promulgated regulations concerning 
diagnoses of PTSD.  See 75 Fed. Reg. 39,843 et seq., (July 13, 
2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all available 
records of treatment the Veteran received for 
psychiatric disorder from the Jersey City 
Veterans Center from 1999 to the present.  
The RO should also obtain all available 
records of psychiatric treatment received 
from the New Jersey VA healthcare system, to 
include the Lyons VAMC, from August 2003, the 
date the Veteran filed his claim to reopen, 
to the present.  Additionally, the RO should 
specifically obtain a copy of the February 
2005 psychological evaluation referenced by 
the June 2010 VA examiner.  Further, the RO 
should ask the Veteran to identify any 
additional sources of treatment or evaluation 
he has received for psychiatric disorder 
since his August 2003 claim to reopen and 
should secure copies of complete records of 
the treatment or evaluation from all sources 
identified.  To the extent records are not 
obtained, the claims file should contain 
documentation of the attempts made to obtain 
the records and the appellant and his 
representative should be notified of the 
attempts made.

2.  After all available records are obtained; 
the Veteran should be scheduled for a VA 
examination conducted by a psychiatrist or 
psychologist.  The claims folder should be 
made available to the examiner prior to the 
entry of any opinion.  All indicated tests 
should be accomplished and all clinical 
findings reported in detail.  After reviewing 
the claims folder and examining the Veteran, 
the examiner is ask to respond to the 
following:

(a) Does the Veteran currently have an 
acquired psychiatric disorder that can be 
clinically established?  Specifically are 
PTSD and/or MDD clinically established?  If 
neither can be diagnosed, please so indicate.

(b) If a diagnosis is made, can the 
approximate time of onset or the etiology of 
the disorder be determined?  Specifically, is 
the diagnosed disorder more likely than not 
(50 percent probability or greater) related 
to service or an occurrence or event therein?  
If there evidence that the diagnosed disorder 
had its onset post-service or as a result of 
a post-service occurrence or event please so 
indicate.

(c) Is it possible to reconcile the various 
opinions on file that PTSD is present as 
opposed to those who find that the criteria 
for PTSD are not met?  Which findings do you 
conclude are most accurate given your review 
of the records and examination of the 
Veteran?

Please set forth the medical reasoning used 
in reaching these conclusions.  If a 
determination cannot be made without resort 
to speculation, please indicate the reasons 
therefore, and whether there is additional 
evidence that might be obtained that would 
allow an opinion to be entered.

3.  The RO should then readjudicate the 
claim.   If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


